DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khalaf et al. (US PG Pub 2021/0074668, hereinafter Khalaf).
Regarding claim 1, figure 2 of Khalaf discloses an interconnection comprising a stack of wirebond balls (216, 220, 222) having a selected impedance.
Note: The claim does not specify an impedance value and the stack of wirebond balls will have some selected impedance value by default.
Regarding claim 2, figure 2 of Khalaf discloses the interconnection comprises a wirebond (215).
Regarding claim 3, figure 2 of Khalaf discloses the wirebond balls have a size configured for the selected impedance.
Regarding claim 4, figure 2 of Khalaf discloses the size comprises a radius.
Regarding claim 5, figure 2 of Khalaf discloses the stack comprises a number of wirebond balls configured for the selected impedance.
Regarding claim 6, figure 2 of Khalaf discloses the wirebond balls comprise a material selected for the selected impedance.
Regarding claim 7, figure 2 of Khalaf discloses the wirebond balls comprise a material selected for the mechanical properties.
Regarding claim 8, figure 2 of Khalaf discloses the selected impedance is primarily resistive such that the selected impedance minimizes reactance (relative to a high reactance).
Regarding claim 9, figure 2 of Khalaf discloses the interconnection further includes a wirebond and a first end configured to connect to an integrated circuit.
The recited “configured to…” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the wirebond having a first end that is conductive, which Khalaf clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 10, figure 2 of Khalaf discloses the interconnection further includes a second end configured to connect to a circuit card.
The recited “configured to…” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the wirebond having a second end that is conductive, which Khalaf clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claims 12-19, figure 2 of Khalaf discloses the entire claimed invention as noted in the above rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khalaf.
Regarding claim 11, Khalaf discloses the interconnection includes a wirebond but does not explicitly disclose it comprises an RF coaxial connection.
However, RF coaxial connections are well known in the art and it would have been obvious to use one to provide input/output signals to the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895